His Honor, EMILE GODCHATJX,
rendered the opinion and decree of the Court, as follows:
Suit for $735 was filed on November 24, 1914, but valid service was not secured until December 18th, 1914. By supplemental petition served on February 18th, 1915, the amount claimed was increased to $966.60, for which latter sum, together with legal interest -from judicial demand, judgment was rendered on May 15, 1916. Defendant prosecuted a suspensive appeal and furnished bond for $1,550.00.
Appellee has moved to dismiss the appeal on the ground that the bond does not exceed by one-half the aggregate of the principal and interest of the judgment.
This contention is correct if legal interest on the judgment is to be computed to the date when the bond was furnished, 'but it is not correct if interest is calculated to the date of judgment; and the latter is the proper method to adopt.
Reynolds vs. Egan, 122 La., 47.
The motion to dismiss is accordingly denied.
Motion to dismiss denied.